Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter

Claims 21-40  are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Milton et al. (US 2003/0117639 A1).  In the Applicant’s independent claims 21, 28, and 35 the reference of Milton does not teach:

  For claim 21: grouping, by one or more computer processors, the measured papers into a plurality of groups according to shared characteristics; and for each group: selecting, by one or more computer processors, a representative one of the measured papers; and updating, by one or more computer processors, the paper catalog to convert other measured papers in the group to standard papers by recording, for the other measured papers, a reference to the representative measured paper, wherein the standard papers are associated with the color management profile of the representative measured paper.

For claim 28: group the measured papers into a plurality of groups according to shared characteristics; and for each group: select a representative one of the measured papers; and update the paper catalog to convert other measured papers in the group to standard papers by recording, for the other measured papers, a reference to the representative measured paper, wherein the standard papers are associated with the color management profile of the representative measured paper.

For claim 35:  group the measured papers into a plurality of groups according to shared characteristics; andPreliminary Amendment Page 6 of 8for each group: select a representative one of the measured papers; and update the paper catalog to convert other measured papers in the group to standard papers by recording, for the other measured papers, a reference to the representative measured paper, wherein the standard papers are associated with the color management profile of the representative measured paper.

 Milton fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled

 “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Shibuya (US 2012/0206745 A1)
Abstract
An image processing apparatus includes a color converting unit; a registration list that registers a plurality of paper profiles associated with a plurality of registered papers; a parameter managing unit that includes a function of extracting a registered paper capable of approximating color reproduction characteristics of a user's paper sheet from among the registered papers registered in the registration list, based on a feature amount calculated from spectral reflectance characteristics of the user's paper sheet set in an image forming apparatus; and a user interface for receiving a user operation that instructs the parameter managing unit to extract a registered paper capable of approximating the color reproduction characteristics of the user's paper sheet, and for presenting the registered paper extracted by the parameter managing unit to the user.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675